Citation Nr: 0433457	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
veteran's death claimed to have resulted from VA's failure to 
timely diagnose and treat end stage renal disease (ESRD) 
and/or chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to accrued benefits based on claims pending 
at the time of the veteran's death for compensation under 
38 U.S.C.A. § 1151 for additional disability claimed to 
result from VA's failure to timely diagnose and treat ESRD 
and/or COPD. 

4.  Entitlement to educational benefits under 38 U.S.C.A. 
Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1950 to 
October 1953.  For combat service in the Korean Conflict, the 
veteran was awarded the Combat Infantryman Badge.  The 
veteran died in February 2001, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the benefits sought on 
appeal.  The Board will now decide the claim of service 
connection for the cause of the veteran's death, but the 
remaining issues must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue here decided has been requested or 
obtained.  

2.  At the time of his death, the veteran had been granted 
service connection for bilateral hearing loss with a 30 
percent evaluation and for tinnitus with a 10 percent 
evaluation, both effective from February 1991.  

3.  The veteran died in February 2001, at age 71, from 
probable arrhythmia due to end stage renal disease (ESRD), 
with other significant conditions contributing but not 
relating to the cause of death of coronary artery disease 
(CAD), congestive heart failure (CHF), chronic obstructive 
pulmonary disease (COPD), and abdominal aortic aneurysm 
(AAA).  

4.  ESRD, CAD, CHF, COPD, and AAA were not incurred or 
aggravated during active military service, all had onset 
decades after service, and no competent evidence relates any 
of these factors contributing to the veteran's death to any 
incident, injury, or disease of active military service.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claims.  The 
VCAA provides that VA notify claimants of the evidence 
necessary to substantiate claims, and to assist claimants in 
obtaining evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO did not 
provide the appellant notice of VCAA prior to the initial 
adverse rating action in this case of October 2001.  During 
the pendency of the appeal over the next several years, 
however, the RO did notify the appellant of the evidence 
necessary to substantiate her claims, the laws and 
regulations implementing VCAA, and the RO offered to assist 
her in the collection of any evidence which she might 
reasonably identify.  With respect to the claim now being 
decided of entitlement to service connection for the cause of 
the veteran's death, the Board finds that the appellant was 
advised by the RO of VA's duty to assist and notify, of the 
applicable laws and regulations governing such claims, and of 
the evidence necessary to substantiate such claim, and she 
was advised to submit any evidence she may have in her 
possession.  

With respect to this issue, the appellant does not argue nor 
does the evidence on file indicate that there remains any 
additional outstanding relevant evidence which has not been 
collected for review.  The Board finds there is no reasonable 
likelihood that there is any additional relevant evidence 
which has not been collected for review.  The Board finds, 
with respect to this issue, that the appellant has been 
informed of the evidence which she must present, and the 
evidence which VA would collect on her behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A (d)(2).  
Although the veteran's death from multiple causes is well 
documented, there is a complete absence of any competent, 
credible evidence which indicates that these causes of death 
"may be associated with the [veteran's] active military . . 
. service."  As discussed in more detail below, the 
disabilities giving rise to the veteran's death in 2001 are 
not shown to be in any way related to any incident, injury or 
disease of active military service from which the veteran 
separated some 48 years earlier.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases such as cardiovascular-renal 
disease which becomes manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claims.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred or aggravated or otherwise related to service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Analysis:  A certificate of death indicates that the veteran 
died in February 2001, at age 71, with the immediate cause of 
death listed as probable arrhythmia due to ESRD.  Other 
significant conditions contributing to death but not related 
to the cause of death were listed as CAD, CHF, COPD, and AAA.  

During his lifetime, the veteran was in receipt of service 
connection for bilateral hearing loss with a 30 percent 
evaluation effective from February 1991, and for tinnitus 
with a 10 percent evaluation effective from February 1991.  
There is certainly no competent evidence which in any way 
relates the veteran's death from the disabilities identified 
in the death certificate to service-connected bilateral 
hearing loss and/or tinnitus.  They are simply unrelated.  

The service medical records contain no documentation which in 
any way indicates that the veteran had diagnoses or cardinal 
signs or symptoms of kidney disease or arrythmia of the 
heart.  Although not documented in the certificate of death 
as immediately causing death, the other significant 
conditions listed of CAD, CHF, COPD, and AAA are also not in 
any way identified during service.  There is also no evidence 
of any form of cardiovascular-renal disease to a compensable 
degree within one year after the veteran was separated from 
service.  

Instead, the competent clinical evidence on file reveals that 
the veteran's renal disease and the other significant 
conditions listed in the death certificate all had onset 
decades after the veteran was separated from service, and 
that they are entirely unrelated to any incident, injury or 
disease of active military service.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted because there is a complete absence of evidence 
showing that the veteran's death in 2001 was in any way 
related to his active military service in the early 1950s.  

It is noteworthy that at no time during the pendency of this 
appeal did the appellant actually argue that the veteran's 
death was attributable to incidents of military service.  The 
RO adjudicated this issue, as associated with the appellant's 
claim for DIC benefits, and the appellant appealed all issues 
listed in the statement of the case, including entitlement to 
service connection for the cause of death.  Accordingly, the 
Board has adjudicated this issue as required by law and 
regulation.  The sum and substance of the appellant's 
complaint, consistent with the veteran's 1151 claims filed 
during his lifetime, argue that the veteran's death was 
either caused or materially hastened as a result of VA 
treatment, and those matters are being remanded for 
additional evidentiary development consistent with the 
appellant and veteran's claims, and with VCAA.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The veteran filed claims for VA compensation in accordance 
with 38 U.S.C.A. § 1151 for additional disability which he 
attributed to VA's failure to timely diagnose and treat both 
ESRD and COPD.  The RO commenced development of these issues 
by collection of all records of the veteran's treatment at 
the Fresno, California, VAMC from approximately 1990 forward, 
but unfortunately the veteran died before these issues were 
initially adjudicated.  Following the veteran's death, the 
appellant immediately claimed entitlement to DIC on the 
identical basis of the veteran's earlier claim, arguing that 
the veteran suffered additional disability and ultimately 
death as a result of VA's failure to timely diagnose and 
treat ESRD and COPD.  In this case, the appellant's claim for 
accrued benefits tracks the identical inquiries that must be 
made in her claim for DIC.  

Consistent with the representative's most recent submission 
of written argument, the Board finds that the RO failed to 
adequately assist the appellant in the development of 
evidence necessary to substantiate her claims consistent with 
VCAA.  Although actual VCAA notice did not precede the 
initial adverse rating decision in this appeal, the Board 
finds that the essential element missing in the development 
of the remaining issues on appeal is referral of these claims 
for the production of a competent clinical opinion consistent 
with VCAA at 38 U.S.C.A. § 5103A (d)(2).  Although the 
language of that statute is principally aimed at inquiries 
regarding disabilities being incurred or aggravated during 
active military service, paraphrasing that statute for the 
purpose of a § 1151 claim, the Board finds that there is 
competent evidence that the veteran died as a result of known 
set of medical factors and the evidence on file coupled with 
the arguments submitted by both the veteran during his 
lifetime and the appellant following his death provide 
sufficient indication that the veteran's death "may be 
associated with" VA medical care to warrant the referral of 
these issues for the production of a competent clinical 
opinion.

In October 2000, several months before his death, the veteran 
submitted § 1151 claims for ESRD and COPD specifically 
pointing out that once he had been referred to a kidney 
specialist (Dr. Ram), who reportedly told him that if his 
kidney problems had been earlier diagnosed and treated the 
relative severity of this disability might have been reduced.  
The veteran also wrote that he was later referred to a VA 
respiratory specialist (Dr. Baylor) and that this physician 
led him to believe that his COPD had been neglected, and that 
earlier diagnosis and effective treatment might have resulted 
in less severe symptoms.  Following the veteran's death, the 
appellant similarly wrote in her November 2002 notice of 
disagreement that Dr. Ram had reviewed the veteran's clinical 
record at the Fresno VAMC and had expressed a belief that 
earlier diagnosis and treatment of his renal disease might 
have achieved a better result.  The veteran's earlier claim 
during his lifetime was for additional disability for which 
he might be compensated "as if service connected."  The 
appellant's claim is that these same disorders (ESRD, COPD), 
caused the veteran's death or materially hastened his death.  

Although the RO provided a decent analysis of the medical 
evidence on file in reaching its conclusions that the 
appellant's § 1151 claim was without merit, the U.S. Court of 
Appeals for Veterans Claims has long held that VA 
adjudicators (including the Board) may not substitute their 
own clinical judgment for that of competent medical 
professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Because an award of education benefits under the provisions 
of 38 U.S.C.A., Chapter 35, follow an award of VA DIC 
benefits, the question of whether an award of education 
benefits is warranted must be deferred pending the 
development requested in the following remand.  

For these reasons and bases, the remaining issues are 
REMANDED to the RO for the following development:  

1.  The renal specialist, Dr. Ram, of the 
Fresno VAMC should be identified and 
located and the veteran's claims folder 
should be referred to him for review and 
the production of an opinion.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran incurred additional 
disability as a result of Fresno VAMC 
failure to timely diagnose and treat the 
veteran's kidney disease during the time 
the veteran was treated at that facility 
from approximately 1990 until his death 
in 2001.  In conformance with the 
statute, the question presented is 
whether the veteran underwent a 
quantifiable increase in the severity of 
his preexisting kidney disease which 
would not have occurred but for 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the medical care that he 
received during this period.  The 
reviewing physician's attention is 
directed to the written statements 
submitted by the veteran in October 2000 
and by the appellant in November 2002.  
Should Dr. Ram not be available for the 
conduct of this claims folder review, the 
RO must, in the alternative, request such 
review be provided by another physician 
with expertise in nephrology.  

2.  The respiratory specialist, Dr. 
Baylor, of the Fresno VAMC should be 
identified and located and the veteran's 
claims folder should be referred to him 
for review and the production of an 
opinion.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
additional disability as a result of 
Fresno VAMC failure to timely diagnose 
and treat the veteran's COPD during the 
time the veteran was treated at that 
facility from approximately 1990 until 
his death in 2001.  In conformance with 
the statute, the question presented is 
whether the veteran underwent a 
quantifiable increase in the severity of 
his preexisting COPD which would not have 
occurred but for carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
medical care that he received during this 
period.  The reviewing physician's 
attention is directed to the written 
statements submitted by the veteran in 
October 2000 and by the appellant in 
November 2002.  Should Dr. Baylor not be 
available for the conduct of this claims 
folder review, the RO must, in the 
alternative, request such review be 
provided by another physician with 
expertise in pulmonary disease.  

3.  After conducting any addition 
indicated development, the RO should 
address the issues on appeal.  If any 
decision is not to the appellant and 
representative's satisfaction they must 
be provided with a supplemental statement 
of the case an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES L. MARCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



